This bill in equity was brought by a trustee in bankruptcy to set aside two conveyances made to the defendant by her husband who was declared an involuntary bankrupt nine months thereafter.
The plaintiff sets up two grounds for relief; first, that the conveyances were without consideration and therefore void as to existing creditors; and second, that they were made for an inadequate consideration and for the purpose of hindering, delaying and defrauding creditors, the defendant participating in the fraud.
The sitting Justice after hearing the cause and fully considering the evidence, found that the proof was “not sufficient to sustain the essential allegations of the bill necessary to be established to entitle the plaintiff to the relief prayed for.” He therefore ordered the bill to be dismissed.
This finding has the force of a. verdict of a jury and is not to be reversed unless it is manifestly contrary to the weight of the evidence. After carefully considering the record and the arguments of counsel, the court, is of opinion that the finding of the sitting Justice was fully justified on both branches of the case, but we think the defendant is entitled to costs.
The entry will therefore be, appeal dismissed. Bill dismissed with costs. A. S. Littlefield, for plaintiff. Edward K. Gould, for defendant.